Opinion by
Judge Rogers,
The Secretary of Transportation, pursuant to Section 61.8(b) (2) of the Vehicle Code, Act of April 29, 1959, P.L. 58, as amended, 75 P.S. §618 (b) (2), suspended the operating privileges of Jerome M. Valenti for a period of three months for violating Section 1002 (b) (8) of the Act, 75 P.S. §1002 (b) (8) by operating his vehicle at the rate of 70 miles per hour in a 45 mile per hour speed zone. Valenti appealed to the court below, a judge of which sustained the appeal on the ground that the magistrate’s conviction report was not properly completed and that the Commonwealth had not, therefore, proved that Valenti had been convicted of the offense charge. The Commonwealth has appealed and we reverse.
At the trial de novo below the Commonwealth proved the violation charged by the testimony of a State police officer. The appellant made no defense other than that a conviction had not been proved.
We have repeatedly held that the issue in appeals from suspensions imposed pursuant to Section 618(b) (2) is whether the licensee has violated the Act and that the fact or propriety of a conviction by a magistrate is irrelevant and entitled to no consideration. Civitello v. Commonwealth, 11 Pa. Commonwealth Ct. 551, 315 A.2d 666 (1974) ; Commonwealth v. Mislivets, 12 Pa. Commonwealth Ct. 59, 315 A.2d 307 (1974) ; Commonwealth v. Thomas, 9 Pa. Commonwealth Ct. 474, 308 A.2d 165 (1973).
ORDER
And now, this 8th day of April, 1975, the order of the court below is reversed and the order of suspension imposed by the Secretary of Transportation is reinstated. A reinstated order shall be issued within thirty (30) days.